DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to communication filed 02/05/2021, Claims 1-20 are pending for examination.

Examiner’s Note
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
3.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
4.     Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a) Claims 5,12 and 18 recites the limitation “the interleaving”; “the Q-th portion”; “the spreading factor”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
6.   Claim 1-3, 5, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon (CN101048993A) in view of Zhifeng (CN101442383A).

Regarding claim 1, Hoon teaches a method for wireless communication (system 100; Fig. 1A), comprising:
	(a) rearranging (interleaving) a first bit stream (1st source bitstream of 106) corresponding to a first portion of an input bit stream (106) ( [0036], plurality{K} of source bitstreams 106, which is equivalent to plurality portions{K} of source bit streams 106. Hence 1st source bitstream is 1st portion of 106.) to generate a first rearranged (interleaved) bit stream ( [0036], plurality of source bitstreams 106 are provided to encoder 108 . [0012], the encoder encodes the plurality of source bit streams to generate a plurality of encoded bit streams; an interleaver interleaves each of the encoded bit streams with a different interleaving mode/pattern to produce a plurality {i.e. K} of differently interleaved bit streams.) (Hence, rearranging 1st bit stream corresponding to 1st portion of input bit stream 106 to generate 1st rearranged bit stream.), wherein the input bit stream (106) comprises K portions ([0036], plurality{K} of source bitstreams 106, which is equivalent to plurality portions{K} of source bit streams 106.), wherein K is an integer greater than 1 ( [0012], a plurality{K} of source bit streams. Obvious K is an integer greater than 1.), and wherein the first rearranged (interleaved) bit stream is a first element of a set of K rearranged (interleaved) bit streams ([0012], an interleaver interleaves each of the encoded bit streams with a different interleaving pattern to produce a plurality {i.e. K} of differently interleaved bit streams.) (Hence, It is obvious 1st interleaved bit stream is a 1st element of set of k rearranged bit streams.);
	(b) rearranging (interleaving) a N-th bit stream (Nth source bit stream of 106) corresponding to a N-th portion of the input bit stream (106) ([0036], plurality {k} of source bit streams 106, which is equivalent to plurality portions{K} of source bit streams 106. Hence Nth source bit stream is Nth portion of 106.) to generate a N-th rearranged (interleaved) bit stream ( [0036], plurality of source bitstreams 106 are provided to encoder 108. [0012], the encoder encodes the plurality of source bit streams to generate a plurality of encoded bit streams; an interleaver interleaves each of the encoded bit streams with a different interleaving mode/pattern to produce a plurality {i.e. K} of differently interleaved bit streams.) (Hence, rearranging Nth bit stream corresponding to Nth portion of input bit stream 106 to generate Nth rearranged bit stream.) that is a N-th element of the set of K rearranged (interleaved) bit streams ([0012], an interleaver interleaves each of the encoded bit streams with a different interleaving mode/pattern to produce a plurality {i.e. K} of differently interleaved bit streams. Hence, It is obvious Nth interleaved bit stream is a Nth element of set of k rearranged bit streams.), wherein N is an integer ( [0036], plurality {K—e.g.1, 2…N, K} of source bit streams 106. Obvious N is an integer.);
	(c) performing step (b) for N = 2, 3, ..., K ( [0036]; [0012]; See the mapping above. Wherein if N=2, rearranging 2nd source bit stream corresponds to 2nd portion of 106 to generate 2nd rearranged bit stream that is 2nd element of set of K rearranged bit streams; Same as if N=3,…,K);
	(d) generating a modulated symbol stream of hierarchical QAM (quadrature amplitude modulation) symbols based on the set of K rearranged (interleaved) bit streams ([0036]; [0012], an interleaver interleaves each of the encoded {via encoder} bit streams with a different interleaving mode/pattern to produce a plurality {i.e. K} of differently interleaved bit streams. Then a mapper for mapping bit groups of the plurality {i.e. K} of differently interleaved bitstreams into transmission symbols { for a predetermined modulation type (QAM)-[0036]; [0041]}.) (Hence generating QAM symbol stream based on set of K rearranged bit streams.), 
	(e) transmitting a signal generated from the modulated symbol stream (QAM) ( [0012], A mapper for mapping bit groups of the plurality of differently interleaved bitstreams into QAM {[0041]} symbols stream and [0036],are transmitted by a transmit antenna 120 {that transmits signal-see[0039]} after being spread by expander 118{generates signal-[0041]}.) (Hence transmitting signal generated from the QAM symbol stream.).
	Hoon does not teach wherein bits from the first rearranged bit stream correspond to one or more most significant bits of the hierarchical QAM symbols, wherein bits from the K-th rearranged bit stream correspond to one or more least significant bits of the hierarchical QAM symbols, and wherein bits from a second to (K-1)-th rearranged bit stream correspond to one or more remaining bits of the hierarchical QAM symbols; and
	However, in an analogous art, Zhifeng teaches (d) generating a modulated symbol stream of hierarchical QAM (quadrature amplitude modulation) symbols (64QAM-see Fig. 7; [0122]) based on the set of K rearranged bit streams ( [0021] & [0022], a bit-priority mapping method in high-order modulation {64QAM-[0017]}[Wingdings font/0xE0]1.1) divide the bit sequence to be modulated {generated-[0057]} into two or more regions with different reliability levels according to the different{i.e. K} reliability levels of the corresponding constellation point mapping bits; And 1.2) rearrangement between the bit sequence; wherein [0101], for 64QAM, the rearrangement between the bit sequence of the HARQ data packet.)(Hence generating 64QAM stream based on set of K rearranged bit streams/sequences.), wherein bits from the first rearranged bit stream((v0, v1)-[0122]) correspond to one or more most significant bits (MSB-high reliability bits-[0122]) of the hierarchical QAM symbols (64QAM- Fig. 7), wherein bits from the K-th rearranged bit stream((v4, v5)-[0122]) correspond to one or more least significant bits (LSB-low reliability bits-[0122]) of the hierarchical QAM symbols (64QAM- Fig. 7), and wherein bits from a second to (K-1)-th rearranged bit stream ((v2, v3)-[0122]) correspond to one or more remaining bits (MSB-middle/medium reliability bits-[0122]) of the hierarchical QAM symbols (64QAM- Fig. 7) ([0101], for 64QAM, the rearrangement between the bit sequence of the HARQ data packet by priority and bit sequence mapping {[0021]-[0023]}; wherein [0023],  Rearrangement: the high-position to-be-mapped bits are written to the relatively high reliability levels regions and the low-position to-be-mapped bits are written into to the relatively low reliability levels regions; also see [0122],Fig. 7-- high, medium and low reliability bits for 64QAM.) (Hence bits from 1st rearranged bit stream, bits from Kth rearranged bit stream and bits from 2nd to (K-1) th rearranged bit stream corresponds to MSB, LSB and MSB of the 64QAM symbols, respectively.); and
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Zhifeng and apply them on the teaching of Hoon to obtain higher link throughput performance and reduce time delay of transmission (Zhifeng; Abstract).

Regarding claim 2, Hoon further teaches wherein the rearranging comprises interleaving based on a set of K interleaving patterns ([0036], plurality of source bitstreams 106 are provided to encoder 108. [0012], the encoder encodes the plurality of source bit streams to generate a plurality of encoded bit streams; an interleaver interleaves each of the encoded bit streams with a different interleaving mode/pattern {see [0010]} to produce a plurality {i.e. K} of differently interleaved bit streams.)(Hence rearranging comprises interleaving based on set of K interleaving patterns.).
Regarding claim 3, Hoon further teaches wherein an M-th interleaving pattern of the K interleaving patterns is defined as [ 1, 2, ... Bm ], wherein Bm is a number of bits in the M-th portion of the input bit stream ( [0036], plurality of source bitstreams 106 are provided to encoder 108. [0012], the encoder encodes the plurality of source bit streams to generate a plurality of encoded bit streams; an interleaver interleaves each of the encoded bit streams with a different interleaving mode/pattern{[0010]} to produce a plurality {i.e. K} of differently interleaved bit streams.)( Hence, Obvious M-th interleaving pattern of the K interleaving patterns is defined as 1, 2…Bm, wherein Bm is no of bits of Mth portion of 106.), and wherein M = 1, 2, ..., K ([0036], plurality {K—e.g.1, 2…N, K} of source bit streams 106; wherein assume M=K. ).

Regarding claim 5, Hoon further teaches wherein the rearranging comprises scrambling based on a set of K scrambling patterns ( [0011], each of the encoded bit streams is scrambled with a differently configured scrambler to produce a plurality of differently scrambled bit streams, and groups of bits of the plurality {i.e. K} of differently scrambled bit streams are mapped into transmit symbols.)(Hence rearranging comprises scrambling based on a set of K scrambling patterns.), and wherein the scrambling is performed either before the interleaving or after the interleaving( [0036], Fig. 1A, interleaver 112, which provides input to scrambler 114. Hence the scrambling is performed after the interleaving.).

Regarding claim 12, Hoon further teaches further comprising: (f) encoding, based on a channel code {[0012], encoder 108 {channel encoder 108-[0065]} encodes; So it is obvious 108 encodes based on channel code.}, the Q-th portion of the input bit stream to generate the Q-th bit stream ( [0036], plurality {i.e. Q) of source bitstreams 106 { which is equivalent to plurality portions(Q) of source bit streams 106} are provided to encoder 108; [0012], the encoder encodes the plurality{i.e. Q} of source bit streams to generate a plurality {i.e. Qth} of encoded bit streams;) (Hence 108 encodes Qth portion of 106 to generate Qth bit stream.); and 
	(g) performing step (f) for Q = 1, 2, ..., K ([0036]; [0012]; See the mapping above. Wherein if Q=1, encoding 1st source bit stream corresponds to 1st portion of 106 to generate 1st encoded bit stream ; Same as if Q=2,…,K).

Regarding claim 13, Hoon further teaches further comprising: repeating one or more bits of the Q-th bit stream ([0012], the encoder encodes the plurality {i.e. Q} of source bit streams to generate a plurality {i.e. Qth} of encoded bit streams) a predetermined number of times (twice) ([0013], the rate matcher matches {repeats twice-[0065]; [0071]} each of the encoded bit streams to generate a plurality of different bit streams.); and/or bit flipping one or more bits of the Q-th bit stream. 

Regarding claim 19, Hoon teaches an apparatus for wireless communication ([0012]), comprising:
	a processor ([0078]) configured to:
	(a) rearrange (interleave) a first bit stream (1st source bitstream of 106) corresponding to a first portion of an input bit stream (106) ( [0036], plurality{K} of source bitstreams 106, which is equivalent to plurality portions{K} of source bit streams 106. Hence 1st source bitstream is 1st portion of 106.) to generate a first rearranged (interleaved) bit stream ( [0036], plurality of source bitstreams 106 are provided to encoder 108 . [0012], the encoder encodes the plurality of source bit streams to generate a plurality of encoded bit streams; an interleaver interleaves each of the encoded bit streams with a different interleaving mode/pattern to produce a plurality {i.e. K} of differently interleaved bit streams.) (Hence, rearranging 1st bit stream corresponding to 1st portion of input bit stream 106 to generate 1st rearranged bit stream.), wherein the input bit stream (106) comprises K portions ([0036], plurality{K} of source bitstreams 106, which is equivalent to plurality portions{K} of source bit streams 106.), wherein K is an integer greater than 1 ( [0012], a plurality{K} of source bit streams. Obvious K is an integer greater than 1.), and wherein the first rearranged (interleaved) bit stream is a first element of a set of K rearranged (interleaved) bit streams ([0012], an interleaver interleaves each of the encoded bit streams with a different interleaving pattern to produce a plurality {i.e. K} of differently interleaved bit streams.) (Hence, It is obvious 1st interleaved bit stream is a 1st element of set of k rearranged bit streams.);
	(b) rearrange (interleave) a N-th bit stream (Nth source bit stream of 106) corresponding to a N-th portion of the input bit stream (106) ([0036], plurality {k} of source bit streams 106, which is equivalent to plurality portions{K} of source bit streams 106. Hence Nth source bit stream is Nth portion of 106.) to generate a N-th rearranged (interleaved) bit stream ( [0036], plurality of source bitstreams 106 are provided to encoder 108. [0012], the encoder encodes the plurality of source bit streams to generate a plurality of encoded bit streams; an interleaver interleaves each of the encoded bit streams with a different interleaving mode/pattern to produce a plurality {i.e. K} of differently interleaved bit streams.) (Hence, rearranging Nth bit stream corresponding to Nth portion of input bit stream 106 to generate Nth rearranged bit stream.) that is a N-th element of the set of K rearranged (interleaved) bit streams ([0012], an interleaver interleaves each of the encoded bit streams with a different interleaving mode/pattern to produce a plurality {i.e. K} of differently interleaved bit streams. Hence, It is obvious Nth interleaved bit stream is a Nth element of set of k rearranged bit streams.), wherein N is an integer ( [0036], plurality {K—e.g.1, 2…N, K} of source bit streams 106. Obvious N is an integer.);
	(c) perform step (b) for N = 2, 3, ..., K ( [0036]; [0012]; See the mapping above. Wherein if N=2, rearranging 2nd source bit stream corresponds to 2nd portion of 106 to generate 2nd rearranged bit stream that is 2nd element of set of K rearranged bit streams; Same as if N=3,…,K);
	(d) generate a modulated symbol stream of hierarchical QAM (quadrature amplitude modulation) symbols based on the set of K rearranged (interleaved) bit streams ([0036]; [0012], an interleaver interleaves each of the encoded {via encoder} bit streams with a different interleaving mode/pattern to produce a plurality {i.e. K} of differently interleaved bit streams. Then a mapper for mapping bit groups of the plurality {i.e. K} of differently interleaved bitstreams into transmission symbols { for a predetermined modulation type (QAM)-[0036]; [0041]}.) (Hence generating QAM symbol stream based on set of K rearranged bit streams.), 
	(e) transmit a signal generated from the modulated symbol stream (QAM) ( [0012], A mapper for mapping bit groups of the plurality of differently interleaved bitstreams into QAM {[0041]} symbols stream and [0036],are transmitted by a transmit antenna 120 {that transmits signal-see[0039]} after being spread by expander 118{generates signal-[0041]}.) (Hence transmitting signal generated from the QAM symbol stream.).
	Hoon does not teach wherein bits from the first rearranged bit stream correspond to one or more most significant bits of the hierarchical QAM symbols, wherein bits from the K-th rearranged bit stream correspond to one or more least significant bits of the hierarchical QAM symbols, and wherein bits from a second to (K-1)-th rearranged bit stream correspond to one or more remaining bits of the hierarchical QAM symbols; and
	However, in an analogous art, Zhifeng teaches (d) generate a modulated symbol stream of hierarchical QAM (quadrature amplitude modulation) symbols (64QAM-see Fig. 7; [0122]) based on the set of K rearranged bit streams ( [0021] & [0022], a bit-priority mapping method in high-order modulation {64QAM-[0017]}[Wingdings font/0xE0]1.1) divide the bit sequence to be modulated {generated-[0057]} into two or more regions with different reliability levels according to the different{i.e. K} reliability levels of the corresponding constellation point mapping bits; And 1.2) rearrangement between the bit sequence; wherein [0101], for 64QAM, the rearrangement between the bit sequence of the HARQ data packet.)(Hence generating 64QAM stream based on set of K rearranged bit streams/sequences.), wherein bits from the first rearranged bit stream((v0, v1)-[0122]) correspond to one or more most significant bits (MSB-high reliability bits-[0122]) of the hierarchical QAM symbols (64QAM- Fig. 7), wherein bits from the K-th rearranged bit stream((v4, v5)-[0122]) correspond to one or more least significant bits (LSB-low reliability bits-[0122]) of the hierarchical QAM symbols (64QAM- Fig. 7), and wherein bits from a second to (K-1)-th rearranged bit stream ((v2, v3)-[0122]) correspond to one or more remaining bits (MSB-middle/medium reliability bits-[0122]) of the hierarchical QAM symbols (64QAM- Fig. 7) ([0101], for 64QAM, the rearrangement between the bit sequence of the HARQ data packet by priority and bit sequence mapping {[0021]-[0023]}; wherein [0023],  Rearrangement: the high-position to-be-mapped bits are written to the relatively high reliability levels regions and the low-position to-be-mapped bits are written into to the relatively low reliability levels regions; also see [0122],Fig. 7-- high, medium and low reliability bits for 64QAM.) (Hence bits from 1st rearranged bit stream, bits from Kth rearranged bit stream and bits from 2nd to (K-1) th rearranged bit stream corresponds to MSB, LSB and MSB of the 64QAM symbols, respectively.); and
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Zhifeng and apply them on the teaching of Hoon to obtain higher link throughput performance and reduce time delay of transmission (Zhifeng; Abstract).

Regarding claim 20, Hoon teaches a non-transitory computer-readable storage medium having instructions stored ([0079]) thereupon for wireless communication, comprising:
	(a) instructions ([0079]) for rearranging (interleaving) a first bit stream (1st source bitstream of 106) corresponding to a first portion of an input bit stream (106) ( [0036], plurality{K} of source bitstreams 106, which is equivalent to plurality portions{K} of source bit streams 106. Hence 1st source bitstream is 1st portion of 106.) to generate a first rearranged (interleaved) bit stream ( [0036], plurality of source bitstreams 106 are provided to encoder 108 . [0012], the encoder encodes the plurality of source bit streams to generate a plurality of encoded bit streams; an interleaver interleaves each of the encoded bit streams with a different interleaving mode/pattern to produce a plurality {i.e. K} of differently interleaved bit streams.) (Hence, rearranging 1st bit stream corresponding to 1st portion of input bit stream 106 to generate 1st rearranged bit stream.), wherein the input bit stream (106) comprises K portions ([0036], plurality{K} of source bitstreams 106, which is equivalent to plurality portions{K} of source bit streams 106.), wherein K is an integer greater than 1 ( [0012], a plurality{K} of source bit streams. Obvious K is an integer greater than 1.), and wherein the first rearranged (interleaved) bit stream is a first element of a set of K rearranged (interleaved) bit streams ([0012], an interleaver interleaves each of the encoded bit streams with a different interleaving pattern to produce a plurality {i.e. K} of differently interleaved bit streams.) (Hence, It is obvious 1st interleaved bit stream is a 1st element of set of k rearranged bit streams.);
	(b) instructions ([0079]) for rearranging (interleaving) a N-th bit stream (Nth source bit stream of 106) corresponding to a N-th portion of the input bit stream (106) ([0036], plurality {k} of source bit streams 106, which is equivalent to plurality portions{K} of source bit streams 106. Hence Nth source bit stream is Nth portion of 106.) to generate a N-th rearranged (interleaved) bit stream ( [0036], plurality of source bitstreams 106 are provided to encoder 108. [0012], the encoder encodes the plurality of source bit streams to generate a plurality of encoded bit streams; an interleaver interleaves each of the encoded bit streams with a different interleaving mode/pattern to produce a plurality {i.e. K} of differently interleaved bit streams.) (Hence, rearranging Nth bit stream corresponding to Nth portion of input bit stream 106 to generate Nth rearranged bit stream.) that is a N-th element of the set of K rearranged (interleaved) bit streams ([0012], an interleaver interleaves each of the encoded bit streams with a different interleaving mode/pattern to produce a plurality {i.e. K} of differently interleaved bit streams. Hence, It is obvious Nth interleaved bit stream is a Nth element of set of k rearranged bit streams.), wherein N is an integer ( [0036], plurality {K—e.g.1, 2…N, K} of source bit streams 106. Obvious N is an integer.);
	(c) instructions ([0079]) for performing step (b) for N = 2, 3, ..., K ( [0036]; [0012]; See the mapping above. Wherein if N=2, rearranging 2nd source bit stream corresponds to 2nd portion of 106 to generate 2nd rearranged bit stream that is 2nd element of set of K rearranged bit streams; Same as if N=3,…,K);
	(d) instructions ([0079]) for generating a modulated symbol stream of hierarchical QAM (quadrature amplitude modulation) symbols based on the set of K rearranged (interleaved) bit streams ([0036]; [0012], an interleaver interleaves each of the encoded {via encoder} bit streams with a different interleaving mode/pattern to produce a plurality {i.e. K} of differently interleaved bit streams. Then a mapper for mapping bit groups of the plurality {i.e. K} of differently interleaved bitstreams into transmission symbols { for a predetermined modulation type (QAM)-[0036]; [0041]}.) (Hence generating QAM symbol stream based on set of K rearranged bit streams.), 
	(e) instructions ([0079]) for transmitting a signal generated from the modulated symbol stream (QAM) ( [0012], A mapper for mapping bit groups of the plurality of differently interleaved bitstreams into QAM {[0041]} symbols stream and [0036],are transmitted by a transmit antenna 120 {that transmits signal-see[0039]} after being spread by expander 118{generates signal-[0041]}.) (Hence transmitting signal generated from the QAM symbol stream.).
	Hoon does not teach wherein bits from the first rearranged bit stream correspond to one or more most significant bits of the hierarchical QAM symbols, wherein bits from the K-th rearranged bit stream correspond to one or more least significant bits of the hierarchical QAM symbols, and wherein bits from a second to (K-1)-th rearranged bit stream correspond to one or more remaining bits of the hierarchical QAM symbols; and
	However, in an analogous art, Zhifeng teaches (d) instructions ([0011]) for generating a modulated symbol stream of hierarchical QAM (quadrature amplitude modulation) symbols (64QAM-see Fig. 7; [0122]) based on the set of K rearranged bit streams ( [0021] & [0022], a bit-priority mapping method in high-order modulation {64QAM-[0017]}[Wingdings font/0xE0]1.1) divide the bit sequence to be modulated {generated-[0057]} into two or more regions with different reliability levels according to the different{i.e. K} reliability levels of the corresponding constellation point mapping bits; And 1.2) rearrangement between the bit sequence; wherein [0101], for 64QAM, the rearrangement between the bit sequence of the HARQ data packet.)(Hence generating 64QAM stream based on set of K rearranged bit streams/sequences.), wherein bits from the first rearranged bit stream((v0, v1)-[0122]) correspond to one or more most significant bits (MSB-high reliability bits-[0122]) of the hierarchical QAM symbols (64QAM- Fig. 7), wherein bits from the K-th rearranged bit stream((v4, v5)-[0122]) correspond to one or more least significant bits (LSB-low reliability bits-[0122]) of the hierarchical QAM symbols (64QAM- Fig. 7), and wherein bits from a second to (K-1)-th rearranged bit stream ((v2, v3)-[0122]) correspond to one or more remaining bits (MSB-middle/medium reliability bits-[0122]) of the hierarchical QAM symbols (64QAM- Fig. 7) ([0101], for 64QAM, the rearrangement between the bit sequence of the HARQ data packet by priority and bit sequence mapping {[0021]-[0023]}; wherein [0023],  Rearrangement: the high-position to-be-mapped bits are written to the relatively high reliability levels regions and the low-position to-be-mapped bits are written into to the relatively low reliability levels regions; also see [0122],Fig. 7-- high, medium and low reliability bits for 64QAM.) (Hence bits from 1st rearranged bit stream, bits from Kth rearranged bit stream and bits from 2nd to (K-1) th rearranged bit stream corresponds to MSB, LSB and MSB of the 64QAM symbols, respectively.); and
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Zhifeng and apply them on the teaching of Hoon to obtain higher link throughput performance and reduce time delay of transmission (Zhifeng; Abstract).

7.   Claim 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon (CN101048993A) in view of Zhifeng (CN101442383A), further in view of Kimura (US 2021/0058219 A1).
Regarding claim 4, Hoon teaches rearrangement of bit stream and generation of QAM symbol based on the rearranged bit stream.
	Hoon- Zhifeng does not teach wherein at least one interleaving pattern of the set of K interleaving patterns is a user equipment (UE)-specific interleaving pattern that is based on a UE identification (ID).
	However, in an analogous art, Kimura teaches wherein at least one interleaving pattern of the set of K interleaving patterns is a user equipment (UE)-specific interleaving pattern that is based on a UE identification (ID) ( [0089],  interleaving pattern be patterns specific to the user{i.e. UE-Specific interleaving pattern} (determined by the user ID).).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kimura and apply them on the teaching of Hoon- Zhifeng to provide the performance improvement of frequency usage efficiency of system or low-delayed communication can be achieved. The utilization efficiency of radio resource in a system can be improved (Kimura; [0416]; [0418]).

Regarding claim 6, Hoon teaches rearrangement of bit stream and generation of QAM symbol based on the rearranged bit stream.
	Hoon- Zhifeng does not teach wherein at least one scrambling pattern of the set of K scrambling patterns is a user equipment (UE)-specific scrambling pattern.
	However, in an analogous art, Kimura teaches wherein at least one scrambling pattern of the set of K scrambling patterns is a user equipment (UE)-specific scrambling pattern( [0089], scrambling pattern be patterns specific to the user{i.e. UE-specific scrambling pattern}.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kimura and apply them on the teaching of Hoon- Zhifeng to provide the performance improvement of frequency usage efficiency of system or low-delayed communication can be achieved. The utilization efficiency of radio resource in a system can be improved (Kimura; [0416]; [0418]).

Regarding claim 7, Hoon teaches rearrangement of bit stream and generation of QAM symbol based on the rearranged bit stream.
	Hoon- Zhifeng does not teach wherein the user equipment (UE)-specific scrambling pattern is based on a UE identification (ID).
	However, in an analogous art, Kimura teaches wherein the user equipment (UE)-specific scrambling pattern is based on a UE identification (ID)( [0089], scrambling pattern be patterns specific to the user {i.e. UE-specific scrambling pattern} (determined by the user ID).).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kimura and apply them on the teaching of Hoon- Zhifeng to provide the performance improvement of frequency usage efficiency of system or low-delayed communication can be achieved. The utilization efficiency of radio resource in a system can be improved (Kimura; [0416]; [0418]).

8.   Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoon (CN101048993A) in view of Zhifeng (CN101442383A), further in view of Takeda (US 2015/0229413 A1).

Regarding claim 8, Hoon teaches rearrangement of bit stream and generation of QAM symbol based on the rearranged bit stream.
	Hoon- Zhifeng does not teach wherein at least one scrambling pattern of the set of K scrambling patterns is a cell-specific scrambling pattern.
	However, in an analogous art, Takeda teaches wherein at least one scrambling pattern of the set of K scrambling patterns is a cell-specific scrambling pattern (sequence)( [0030]; [0031]; cell-specific scrambling sequences. ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Takeda and apply them on the teaching of Hoon- Zhifeng to reduce interference between the macro cell and the small cell (Takeda; [0008]).

9.   Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon (CN101048993A) in view of Zhifeng (CN101442383A), further in view of Wang (US 2013/0070580 A1).

Regarding claim 9, Hoon further teaches wherein the signal is generated by spreading the modulated symbol stream ([0041], a mapper groups bits of the bit streams onto transmission symbols for a modulation type; a spreader spreads symbol streams of the plurality of mappings by the common subset of available Walsh codes and the transmitter-specific chip-scrambling code to generate a plurality of spread signals, and then transmitted through each transmit antenna 120.), wherein the spreading is based on a spreading factor(16) ( [0067], data stream is spread by multiple Walsh codes with a spreading factor of 16.) 
	Hoon- Zhifeng does not teach wherein the spreading is based on a spreading factor and a spreading sequence, and wherein the spreading sequences have low cross correlation.
	However, in an analogous art, Wang teaches wherein the spreading is based on a spreading factor and a spreading sequence([0005]; [0017]), and wherein the spreading sequences have low cross correlation ([0004], spreading sequences whose correlation is ideal(low).).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Wang and apply them on the teaching of Hoon- Zhifeng to provide the effect of randomizing pilot sequences is achieved and the peak power of the sending signal is effectively reduced (Wang; [0066]).

Regarding claim 10, Hoon teaches rearrangement of bit stream and generation of QAM symbol based on the rearranged bit stream.
	Hoon- Zhifeng does not teach wherein the spreading factor is 2, wherein j2 = —1, and wherein the spreading sequence is defined as [ (1,1) ; (1,-1) ; (1,j) ; (1,-j) ; (V2,0) ; (0,V2) ; (V2j,0) ; (0,V2j) ].
	However, in an analogous art, Wang teaches wherein the spreading factor is 2, wherein j2 = —1, and wherein the spreading sequence is defined as [ (1,1) ; (1,-1) ; (1,j) ; (1,-j) ; (V2,0) ; (0,V2) ; (V2j,0) ; (0,V2j) ] ([0017]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Wang and apply them on the teaching of Hoon- Zhifeng to provide the effect of randomizing pilot sequences is achieved and the peak power of the sending signal is effectively reduced (Wang; [0066]).

10.   Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoon (CN101048993A) in view of Zhifeng (CN101442383A), in view of Wang (US 2013/0070580 A1), further in view of Bayesteh (US 2019/0190753 A1).

Regarding claim 11, Hoon teaches rearrangement of bit stream and generation of QAM symbol based on the rearranged bit stream.
	Hoon- Zhifeng- Wang does not teach wherein the spreading factor is 4, wherein j? = —1, and wherein the spreading sequence is defined as [0, 0, 1, 1;0, 0, 1, -1 51, 0, 1, 031, 0, -1, 0;1, 0, 0, 1;1, 0, 0, - 151, j, 0, O;1, 4, 0, 050, 1, 0,j ;0, 1, 0, 4:0, 1, 1, 0:0, 1-1, 0] or [ 1, 1, 0, 051, -1, 0, 051, 0,j, O51, 0, =), 050, 1, 0, 150, 1, 0, -151, 0, 0, j:1, 0, 0, 50, 1, j, 0:0, 1, 4, 0:0, 0, 1, j;0, 0, 1, =i].
	However, in an analogous art, Bayesteh teaches wherein the spreading factor is 4 ([0148], spreading factor is 4.), wherein j2 = —1, and wherein the spreading sequence is defined as [0, 0, 1, 1;0, 0, 1, -1; 1, 0, 1, 0; 1, 0, -1, 0; 1, 0, 0, 1;1, 0, 0, - 1;1, j, 0, 0;1,-j, 0,0;0, 1, 0, j;0, 1, 0,-j ;0, 1, 1,0; 0, 1,-1,0] or [1, 1, 0, 0; 1, -1, 0, 0; 1, 0, j, 0; 1, 0,-j, 0;0, 1, 0, 1;0, 1, 0, -; 1, 0, 0, j;1, 0, 0, -j;0,1, j, 0; 0,1, -j,0;0, 0,1,j;0,0,1,-j] (see [0148]; table 1.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Bayesteh and apply them on the teaching of Hoon- Zhifeng- Wang to improve performance (Bayesteh; [0117]).

11.   Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon (CN101048993A) in view of Zhifeng (CN101442383A), further in view of Zhang (US 2018/0192424 A1).

Regarding claim 14, Hoon teaches rearrangement of bit stream and generation of QAM symbol based on the rearranged bit stream.
	Hoon- Zhifeng does not teach wherein the hierarchical QAM symbols are selected from either a single QAM constellation or a superposition of multiple QAM constellations, and wherein each of the multiple QAM constellations comprises a distinct power ratio and a distinct rotation angle.
	However, in an analogous art, Zhang teaches wherein the hierarchical QAM symbols are selected from either a single QAM constellation or a superposition of multiple QAM constellations ([0019]; superimposed constellation {QAM modulation-[0058]; [0088]} symbols.), and wherein each of the multiple QAM constellations comprises a distinct power ratio and a distinct rotation angle ([0158]-[0164];).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Zhang and apply them on the teaching of Hoon- Zhifeng to provide data demodulation performance of the UE may further be improved (Zhang; [0173]).

Regarding claim 15, Hoon teaches rearrangement of bit stream and generation of QAM symbol based on the rearranged bit stream.
	Hoon- Zhifeng does not teach wherein the distinct power ratios and rotation angles are selected on different time or frequency resources to balance between minimizing an average block error rate (BLER) and reducing a peak-to-average power ratio (PAPR) of the modulated symbol stream.
	However, in an analogous art, Zhang teaches wherein the distinct power ratios and rotation angles are selected on different time or frequency resources ([0156]-[0164]) to balance between minimizing an average block error rate (BLER) ([0077]) and reducing a peak-to-average power ratio (PAPR) of the modulated symbol stream([0094]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Zhang and apply them on the teaching of Hoon- Zhifeng to provide data demodulation performance of the UE may further be improved (Zhang; [0173]).

12.   Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hoon (CN101048993A) in view of Zhifeng (CN101442383A), in view of Zhang (US 2018/0192424 A1), further in view of Taherzadeh (US 2016/0049999 A1).

Regarding claim 16, Hoon teaches rearrangement of bit stream and generation of QAM symbol based on the rearranged bit stream.
	Hoon- Zhifeng- Zhang does not teach wherein the power ratio for each of the multiple QAM constellations is zero for at least one time or frequency resource.
	However, in an analogous art, Taherzadeh teaches wherein the power ratio for each of the multiple QAM constellations is zero for at least one time or frequency resource ([0053]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Taherzadeh and apply them on the teaching of Hoon- Zhifeng- Zhang to provide reducing decoding complexity. Multi-dimensional codewords allow for shaping gain and better spectral efficiency with spreading for robust link-adaptation (Taherzadeh; [0038]).

13.   Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hoon (CN101048993A) in view of Zhifeng (CN101442383A), in view of Zhang (US 2018/0192424 A1), in view of Taherzadeh (US 2016/0049999 A1), further in view of Liang (US 2014/0334561 A1).

Regarding claim 17, Hoon teaches rearrangement of bit stream and generation of QAM symbol based on the rearranged bit stream.
	Hoon- Zhifeng- Zhang does not teach wherein the power ratio for a number of the multiple QAM constellations is zero, and 
	However, in an analogous art, Taherzadeh teaches wherein the power ratio for a number of the multiple QAM constellations is zero ([0053]), and
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Taherzadeh and apply them on the teaching of Hoon- Zhifeng- Zhang to provide reducing decoding complexity. Multi-dimensional codewords allow for shaping gain and better spectral efficiency with spreading for robust link-adaptation (Taherzadeh; [0038]).
	Hoon- Zhifeng- Zhang- Taherzadeh does not teach wherein the number is determined based on a minimum average block error rate.
	However, in an analogous art, Liang teaches wherein the number is determined based on a minimum average block error rate ([0048]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Liang and apply them on the teaching of Hoon- Zhifeng- Zhang- Taherzadeh to improve the overall performance (Liang; [0085]).

14.   Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hoon (CN101048993A) in view of Zhifeng (CN101442383A), in view of Zhang (US 2018/0192424 A1), further in view of Ashikhmin (US 2005/0243895 A1).

 Regarding claim 18, Hoon further teaches wherein the integer K( [0012], a plurality{K} of source bit streams. Obvious K is an integer greater than 1.)
	Hoon- Zhifeng- Zhang does not teach the spreading factor and the distinct power ratios are optimized upon determining that a number of information bits of the input bit stream has changed.
	However, in an analogous art, Ashikhmin teaches the spreading factor and the distinct power ratios are optimized upon determining that a number of information bits of the input bit stream has changed ([0006]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Ashikhmin and apply them on the teaching of Hoon- Zhifeng- Zhang to reduce peak-to-average power ratios (PAPRs) (Ashikhmin; [0001]).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415